--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
TRANSLATION - AGREEMENT OF A MINING CONCESSION FOR THE EXPLORATION AND
EXPLOTATION WITH A TRANSFER OPTION – PORTAGE RESOURCES

Mr. Notary:


Please issue in your Registry of Public Deeds, an entry for the AGREEMENT OF A
MINING CONCESSION FOR THE EXPLORATION AND EXPLOTATION WITH A TRANSFER OPTION by
and within the Parties, one of them:


CLAVER ALBERT HUERTA MORALES, identified with National Identity Document No.
42428618 and domiciled in Agustin Gamarra Avenue No.  782, Province of Huaraz,
Department of  Ancash duly represented by Mr. EFIGENIO CLAVER HUERTA DEPAZ,
identified with the National Identity Document (DNI1) No. 31628124 and domiciled
at Agustin Gamarra Avenue No. 782, according to the power registered in Entry
No. 11018005 of the Registry of Powers of Attorney and Mandates of Huaraz, who
hereinafter will be called THE HOLDER, and on the other Party, by the company
PORTAGE RESOURCES S.A., identified with RUC No. 20544100425, domiciled at
Alcanfores Street No.  761, Office 1701, Miraflores, Lima, represented by Mr.
Paul Hugo Luna Belfiore, General Manager, identified with the National Identity
Document No. 07863062, as per power registered under Entry No. 12686968 of the
Registry of Companies of Lima.
 
This Agreement is celebrated under the following terms and conditions:


FIRST:          BACKGROUND
 
1.1.                 THE HOLDER is the sole and undisputed holder of the
metallic mining concessions that are listed as follows (hereinafter called THE
CONCESSIONS):



--------------------------------------------------------------------------------

 
1 DNI: Initials in Spanish for  “Documento Nacional de Identidad”.

 
Page 1 of 15

--------------------------------------------------------------------------------

 

-           CORDILLERA NEGRA EC, Code No. 01-02499-03, with an extension of
1,000 hectares, located in the district of San Marcos/Llata, province of
Huari/Huandias, department of Ancash/Huanuco, whose mining concession
title/right was approved by Administrative Resolution No. 03864-2003-INACC/J
dated July 30, 2003 and registered in favor of THE HOLDER under the Entry No.
010249903 of the Book of Mining Rights, IX Registry Zone, Lima Site.
 
-           CORDILLERA NEGRA 2 EC, Code No. 01-02952-03, with an extension of
200 hectares, located in the district of San Marcos, province of Huari,
department of Ancash, whose mining concession title/right was approved by
Administrative Resolution No. Nº04398-2003-INACC/J dated September 5, 2003 and
registered in favor of THE HOLDER under the Entry No. 11018005 of the Book of
Mining Rights, IX Registry Zone, Lima Site.
 
THE HOLDER expressly states that on THE CONCESSIONS there is no legal, judicial
or extrajudicial action/restrain that restricts its free disposition, and there
are no taxes of whatever nature, nor oppositions or nullities that question its
validity, if not otherwise commits to the corresponding
guarantees.  Furthermore, states that it has paid the respective validity rights
and penalties corresponding to the exercise of the year 2010.
 
1.2.                 PORTAGE states that it is a mining company advocated to
mining activities and is interested in developing a mining project (hereinafter
called THE PROJECT) in the area of THE CONCESSIONS.


SECOND:     PURPOSE OF THE AGREEMENT
 
2.1.                 By this Agreement, THE HOLDER gives in Mining Cession in
favor of PORTAGE, THE CONCESSIONS listed in the previous clause, substituting it
in all the rights and obligations that THE HOLDER has on

 
Page 2 of 15

--------------------------------------------------------------------------------

 

them, according to Articles 166 and the following of Unique Text (TUO)2 of the
General Mining Law in force.
 
The current concession has as the main purpose that PORTAGE carries out all the
exploration works that are necessary and is allowed to evaluate the technical
possibility to develop an integral project for the exploitation of poly-metallic
mineral deposits.
 
PORTAGE authorizes THE HOLDER to use coal and limestone among other non-metallic
minerals that are found in THE CONCESSIONS in benefit of THE HOLDER.
 
It is established that throughout the duration of the term of the concession,
PORTAGE can carry out all the tasks and exploration works that are necessary, in
the mode and magnitude that considers convenient, the expenses and investments
by this represented will be under its charge.
 
The parties agree to establish that the current Concession comprehends the
integral and accessory parts and all that has been done and that by right
corresponds and/or could correspond to THE CONCESSIONS without reserve or
limitation whatsoever.
 
2.2.                 Furthermore, THE HOLDER gives in favor of PORTAGE a
Transfer Option regarding THE CONCESSIONS that are the purpose of this
agreement, under the terms and conditions specified hereinafter.


THIRD:         TERM AND VALIDITY OF THE AGREEMENT
 
3.1.                 The term of duration of the Concession that is given
through this Agreement will be of Forty-two (42) months.  Said term will start
to be counted as from the signature of the public deed that is the source of
this Agreement and it will be obligatory for THE HOLDER.



--------------------------------------------------------------------------------

 
2  TUO: Initials in Spanish for  “Texto Único Ordenado” of the current Mining
Law.

 
Page 3 of 15

--------------------------------------------------------------------------------

 

3.2.                 Furthermore, the term of the Transfer Option of THE
CONCESSIONS, will have a validity of Forty-two (42) months counted as from the
signature of the public deed of this Agreement.  Said terms will be obligatory
to THE HOLDER.
 
3.3.                 Within the term mentioned under numbers 3.2 of the current
clause, PORTAGE can at any time choose to execute a definitive Transfer
agreement of THE CONCESSION or liberate it and consequently request the
resolution of the Agreement.
 
If PORTAGE decides to exercise the option to purchase THE CONCESSIONS, PORTAGE
must send a letter by notary to THE HOLDER, before the expiration of the
validity of the term of option, communicating such decision.
 
If PORTAGE chooses to purchase THE CONCESSIONS, within the term and form
established in the previous paragraph, the parties are compelled to sign a
definitive Transfer Agreement, copy of which is attached as Annex 1 of this
Agreement, in a term that will not exceed fifteen (15) calendar days counted as
from the date of reception of aforementioned letter.  Also, once the Transfer
Option is exercised by PORTAGE, the Concession granted by this Agreement will
automatically be resolved from the time of the respective formalization of the
Transfer Agreement.
 


FOURTH:      COMPENSATION, PRICE AND METHOD OF PAYMENT
 
4.1.                 PORTAGE will pay to THE HOLDER for the Concession of THE
CONCESSIONS compensation for the amount of US$10,000 (Ten thousand and 00/100
United States Dollars).  Upon the signature of the public deed, PORTAGE will
deliver a check for the amount of US$7,500.00 (Seven thousand five hundred and
00/100 United States Dollars).  Thirty days after the signature of the public
deed, PORTAGE will deliver to THE

 
Page 4 of 15

--------------------------------------------------------------------------------

 

HOLDER a check for the balance of US$2,500.00 (Two thousand five hundred and
00/100 United States Dollars).
 
4.2.                 Throughout the validity of the Concession Agreement,
PORTAGE will execute miscellaneous exploration works that will be carried out in
the area of THE CONCESSIONS.
 
4.3. If the Transfer Option is exercised, the total value freely agreed between
the parties for THE CONCESSIONS and purpose of this agreement (Price of
Transfer), is set in the amount of US$1,550,000.00 (One million five hundred
fifty thousand and 00/100 United States Dollars
 
4.4. By October 15, 2011, PORTAGE will deliver to THE HOLDER a check for the
amount of US$10,000.00 (Ten thousand and 00/100 United States Dollars) as first
payment to maintain the validity of the Option.  Then, 5 months after the
signature of the public deed of this Agreement, as the latest date, and when
PORTAGE has concluded the geological report called 43-101 and this is favorable
with mining reserves that justify the investment, PORTAGE will pay THE HOLDER
the amount of US$40,000.00 (Forty thousand and 00/100 United States
Dollars).  Notwithstanding, if the geologic report is NEGATIVE and does not
satisfy the mining pretensions of PORTAGE, PORTAGE will choose for the
liberation or resolution of this Agreement.  For that effect, the parties will
celebrate at the minimum possible time the agreement of contractual resolution.
 
To exercise the option, the payments carried out until the date of reception of
the Notary’s Letter exercising the option and that it has been delivered for the
Granting and Validity of the Right to Option according to what is established in
the numbers 4.4 and 4.5 of this Clause, will be attributed to the payment of the
total agreed price.  The payment of the price will be through a check issued
under the name of THE HOLDER at the signature of the public deed for the
transfer of THE CONCESSIONS.

 
Page 5 of 15

--------------------------------------------------------------------------------

 

 
The parties establish of common agreement that the Public Deed of the Transfer
of THE CONCESSIONS must be signed not later than fifteen (15) calendar days,
counted as from the date of reception of the Notary’s Letter exercising the
option, indicated under number 3.3 of the Third Clause of this Agreement.
 
4.5                    The parties agree that PORTAGE will pay THE HOLDER for
Granting the Transfer Option (Right of Option) regarding THE CONCESSIONS and for
the right to maintain it valid, the amounts that are establish are as follows:
 
4.5.1                 US$250,000.00 (Two hundred fifty thousand and 00/100
United States Dollars) for Granting the Transfer Option, that will be paid 30
months from the signature of the Public Deed that this Draft originates.
 
4.5.2.                 US$250,000.00 (Two hundred fifty thousand and 00/100
United States Dollars) that will be paid 36 months from date of the signature of
the Public Deed that this Draft originates.
 
4.5.3.                 US$1,000,000.00 (One million and 00/100 United States
Dollars) that will be paid 42 months from the date of the signature of the
Public Deed that this Draft originates.
 
The parties establish of common agreement that if PORTAGE exercised the Transfer
Option established in the Second Clause of this Agreement, before the expiration
of any of the payments established in number 4.4, the amounts not due until this
date will constitute the balance of the price pending payment.
 
The parties agree that all the payments that PORTAGE must carry out and coming
from this Draft must be paid through a check issued in the name of THE HOLDER.

 
Page 6 of 15

--------------------------------------------------------------------------------

 
FIFTH:          OBLIGATIONS OF THE PARTIES
 
5.1.                 Throughout the validity of this Agreement, it is considered
as obligations of PORTAGE:
 
5.1.1.                 To work THE CONCESSIONS in accordance with the valid
legal regulations that are applicable on mining, especially the ones established
concerning Mining Safety, Mining Hygiene/Health and the Environment.
 
5.1.2.                 To timely pay the Validity Right and the Penalties
corresponding to THE CONCESSIONS, within the terms set by Law. PORTAGE will give
to THE HOLDER a copy of the payment for the Validity Right and the Penalties
that as Cessionary of THE CONCESSIONS must present and a copy of the
consolidated annual statement.
 
5.1.3.                 Pay all the expenses related to the work and conservation
of THE CONCESSIONS.
 
5.1.4.                   PORTAGE states that it is responsible for the
remediation of the environmental impacts generated by them during the validity
of this Agreement.  On the other hand, THE HOLDER is responsible for all the
environmental liabilities carried out previously to the signature of this
Agreement.
 
5.2.                 Without detriment of all other obligations established in
this Agreement, THE HOLDER is obliged to:
 
5.2.1.                 To collaborate with PORTAGE according to its
possibilities in the procurement of the permits/licenses of the superficial
areas where THE CONCESSIONS are located.
 
5.2.2.                  To assist PORTAGE to protect and defend the deed of THE
CONCESSIONS.  In such sense, THE HOLDER must carry out its best efforts to
eliminate any claim, opposition or request that may affect its rights on any
part of THE CONCESSIONS.

 
Page 7 of 15

--------------------------------------------------------------------------------

 
5.2.3.                 In the case that PORTAGE exercises the option to purchase
THE CONCESSIONS, also, it will be transferred in the state in which they are
with all its uses, customs, rights and active right-of-ways; free of any type of
prohibitions, taxes, claims, litigations, embargos, resolutory conditions,
purchase-sale promises, options, cessions, preventive measures, pending requests
or under way, concessions granted that comprehend totally or partially and are
free of all facts or acts that have not been constituted or caused by PORTAGE,
and that imply for this limitations on its use and wear, free of all occupancy,
tenancy, owner, resident, inhabitant or passerby, without debts because of
rights or royalties of any kind.
 
5.2.4.                 THE HOLDER sets total and absolute prohibition to
alienate, promise to alienate, tax, constitute any real right, personal or of a
special nature to celebrate any type of agreement in favor of third parties or
of himself, submit to conditions, terms or modes, grant authorizations that in
any way affect the dominion, possession or mere tenancy of THE CONCESSIONS, as
well as to allow acts related to this while still subject to this Agreement, and
in faith of which, must interrupt without delay or not tolerate all possession
that in regard to the CONCESSIONS are under way, or if started at any time since
the signature of this document.
 
5.2.5.                 Without detriment of what is stipulated in the previous
paragraph, in the event that THE HOLDER carries out and/or formalizes any of the
acts contained in the prohibition there listed, it is expressly established that
any third party to which THE HOLDER carries out or formalizes said acts, must
respect the terms and conditions of this Agreement.  In accordance with the
above, THE HOLDER can not, in any case, give up/transfer its contractual
position in this document, without the written previous authorization of
PORTAGE.

 
Page 8 of 15

--------------------------------------------------------------------------------

 

SIXTH:      WITHDRAWAL OF PROPERTY
 
At the expiration of the term of the Agreement of Concession or in case of
anticipated resolution of it, without exercising the Transfer Option, PORTAGE
can withdraw the machinery, equipment, materials, tools and all other property
that was introduced for the work in THE CONCESSIONS, but it will leave in
benefit, without payment for the improvements, all the works/tasks executed, the
wooden frames of the galleries and those goods that cannot be separated without
destroying the work or compromising its stability.


SEVENTH:   RESOLUTION OF THE AGREEMENT
 
The causes for the resolution of this Agreement are:
 
7.1.                 The decision adopted by PORTAGE to resolve the Agreement of
the Transfer Option notified at any time to THE HOLDER through a Letter sent by
Notary in that sense.
 
7.2.                 The decision adopted by PORTAGE to resolve the Agreement of
Concession notified at any time to THE HOLDER through a Letter sent by Notary in
that sense.
 
7.3.                 The lack of payment of the Validity Right and Penalties
applicable to THE CONCESSIONS and that must be paid throughout the validity of
the Agreement of Option.
 
7.4.1.1. Lack of compliance with the stipulated payments in Clause Fourth of
this Agreement.
 
In the case, that PORTAGE incurred in any of the supposed foreseen in the
numbers listed in this clause, THE HOLDER will communicate to PORTAGE of said
situation so that, as consequence of the reception of said notice, it is subject
to a resolution cause.

 
Page 9 of 15

--------------------------------------------------------------------------------

 
Once the notice of resolution cause is received by THE HOLDER, PORTAGE will have
a term of thirty (30) working days to remedy the supposedly incurred.  If the
fact is not remedy in the stipulated term it will produce the Resolution of the
Agreement.
 
When the Resolution of the Contract is produced by any of the causes foreseen in
the current Clause, PORTAGE is obliged in an unconditional and irrevocable way
to sign the corresponding Draft and Public Deed of the Resolution of both
agreements and to sign all the other documents public and private that the Law
requires or are requested by THE HOLDER in regard to the Resolution of both
Agreements in term of no more than ten (10) working days after receiving the
Letter via Notary from THE HOLDER.


EIGHTH:   TERMINATION OF THE AGREEMENT BY PORTAGE
 
The parties establish of common agreement, that PORTAGE can liberate, resolve or
conclude the Agreement of Concession and the Transfer Option at any time and
without expressing a cause, for which it will communicate such decision to THE
HOLDER through a Letter sent by Notary with an anticipation of no less than 30
days from the date of resolution or termination.


NINTH:      TRANSFER OF THE AGREEMENTS
 
This Agreement of Concession and the Transfer Option cannot be transferred
partially nor totally by PORTAGE in favor of third parties, except that THE
HOLDER gives its express authorization in a previous way and by writing.  For
this effect, PORTAGE will communicate to THE HOLDER through a written
communication.

 
Page 10 of 15

--------------------------------------------------------------------------------

 

TENTH:    DOMICILES, NOTICES AND COMMUNICATIONS
 
The parties set as their domiciles those listed in the introduction of this
agreement and all the communications, notices and all other correspondence that
must be sent shall be addressed to the domiciles by way of simple letter with an
acknowledgement of reception except when in this agreement there is a different
formality stipulated.
 
Any change of domicile must be communicated by writing through a letter address
to the other party and sent by notary, taking into effect since the day after
the Notary’s Letter is received.


ELEVENTH:  EXPENSES
 
The parties establish of common agreement that all the expenses from the
elaboration of this Draft, turning into a Public Deed and its entry recorded in
the corresponding registries will be on the account of PORTAGE.


TWELFTH:   CONTROVERSY SOLUTION
 
12.1.                 Direct Dealings (Negotiations)
 
In the case of any controversy, claim or conflict between the parties as
consequence of the celebration, execution and/or interpretation of this
Agreement, the same will be solved in a friendly and direct way by them.
(“Direct Dealings”-Negotiations)
 
The referred “direct dealing” between the Parties must be carried out in a term
of thirty (30) calendar days, counted as from the date in which one of the
Parties communicated to the other by writing the existence of a conflict or
controversy, except when both parties decided to extend it.
 
If the controversy, claim or conflict cannot be solved by the Parties within the
term of the “direct dealing” referred to in the previous paragraph, the same can
be resolved in accordance to what is established in the following

 
Page 11 of 15

--------------------------------------------------------------------------------

 

paragraphs, for which the party that feels affected must notify the other party,
by writing of proven reception (arbitration notice), their intention to resolve
the controversy, claim or conflict through arbitration.
 
12.2.                 The Judiciary
 
The granting, signing and registry of the public and private documents that the
Parties require to give publicity to the Agreements subject of this legal
Instrument, will be resolved by the judges of the Judicial District of
Lima-Cercado, jurisdiction to which the Parties submit.
 
12.3.                 Arbitration
 
12.3.1                 Any dispute, controversy or claim arising from this
Agreement or any other legal content in this Agreement, execution, purpose,
signature, validity, interpretation, incompliance or resolution with the
exemption of what is shown in the previous item 12.1 which will be settled by at
law arbitration in the city of Lima, in accordance to law/legislation on this
subject and the arbitration award issued will be final and not appealable.   All
the notices in regard to the arbitration including the arbitration notice and
the reply shall be delivered according to Clause Fourteen of this Instrument.
 
12.3.2 Arbitration will be conducted by only one (01) arbitrator who will be
chosen by common agreement of the Parties within the twenty (20) calendar days
following the receipt of the arbitration notice.  If the Parties do no comply
with choosing the only arbitrator within the term set, the arbitration will be
conducted by three (3) arbitrators.  Each Party will appoint an arbitrator
within the term of ten (10) calendar days counted as from the time of the
requirement made by one of the Parties.  The two arbitrators appointed this way
will choose a third arbitrator, who will preside the arbitral tribunal.
 
12.3.3                 If (i) within the ten (10) calendar days of the
requirement referred to by the item 12.3.2., the arbitrators are not appointed
by the

 
Page 12 of 15

--------------------------------------------------------------------------------

 

parties, or if (ii) within the twenty (20) calendar days of appointing the
second of the arbitrators, there is disagreement among them to appoint the
president of the arbitral tribunal; the appointment will be made by the Center
of Analysis and Resolution of Conflicts of the Pontificia Universidad Catolica
del Peru, whose regulations and statutes the Parties are subject, expressly for
the administration of this arbitration, except by what is stated in this
clause.  If within ten (10) calendar days following the notice, the Center of
Analysis and Resolution of Conflicts of the Pontificia Universidad Catolica del
Peru does not appoint an arbitrator or abstains to appoint one, the appointment
will be made by the National Institute of Mining, Oil and Energy Law (INDMPE)3,
in which event the parties are subject to its regulations and statutes except by
what is stated in this clause.  The decision of the Center of Analysis and
Resolution of Conflicts of the Pontificia Universidad Catolica del Peru or of
the National Institute of Law in Mining, Oil and Energy, is final and not
appealable.
 
12.3.4                 The arbitration award/decision issued by the only
arbitrator or the arbitral tribunal can only be annulled because it incurred in
any of the causes foreseen in the law on the subject matter, in which event it
will be to the competence of the judges and courts of the Judicial District of
Cercado in Lima.
 
12.3.5 While the results of any arbitral procedure are pending and in accordance
with this Clause, the Parties are obliged to continue performing its respective
obligations that are not the subject matter of this controversy.


THIRTEENTH:    CONFIDENTIALITY



--------------------------------------------------------------------------------

 
3 INDMPE: Initials in Spanish for Instituto Nacional de Derecho de Minería,
Petróleo y Energía

 
Page 13 of 15

--------------------------------------------------------------------------------

 

13.1                 All the data, reports, records and all other information of
any type developed or purchased by THE HOLDER in regard to this Agreement and
with THE CONCESSIONS, will be treated as confidential (“Confidential
Information”), and said Confidential Information while this Agreement is valid,
cannot be revealed or disclosed by other means to third parties without the
previous written authorization of PORTAGE.
 
13.2                 THE HOLDER throughout the validity of this Agreement cannot
make announcements, press releases nor disclose information regarding this
Agreement, including Confidential and Non-Confidential Information without the
previous written authorization of PORTAGE regarding the contents and suitability
of it.
 
13.4                 This same Confidentiality must be kept by PORTAGE in
regards to all  data, reports, records and all other information of any type
developed or purchased by THE HOLDER regarding this Agreement and with THE
CONCESSIONS, if at the expiration of the term of the Agreement of Transfer
Option, PORTAGE does not exercise the Option or if PORTAGE decides to resolve in
advance the Agreement without exercising the Option or if it is resolved by any
of the causes foreseen in this Instrument, PORTAGE will deliver to THE HOLDER
the information obtained.


FOURTEENTH:    MISCELLANEOUS AGREEMENTS
 
The Parties agree that:
 
14.1.                 This Agreement constitutes a binding agreement between the
Parties and substitutes any other document, agreement, letter or contract that
the Parties signed or performed in regard to THE CONCESSIONS or to any subject
related to it previously.
 
14.2.                 No modification to this Agreement will be valid and
effective except when in writing and signed by the authorized representatives of
the Parties.

 
Page 14 of 15

--------------------------------------------------------------------------------

 

FIFTEENTH:      INTERPRETATION
 
The Parties acknowledge that the titles heading the clauses of this Agreement
are merely declarative and will not be considered for the interpretation of its
content.
 
All references in this agreement to a clause, number or item are in reference to
the corresponding clause or item in this Agreement.
 
The references in this Agreement to a clause include all the items within said
clause and the references of an item include all the numbers and paragraphs
within it.
 
Except when the context requires an interpretation in a different sense, the
plural include the singular and vice versa; the masculine the feminine and vice
versa.
 
Mr. Notary, please include all pertinent information required by Law and send
the corresponding notice to the Public Mining Registry Office of Lima, for its
due recording.


Lima, July 19, 2011




THE
HOLDER                                                                                                           PORTAGE


/rcr
September 7, 2011



 
Page 15 of 15

--------------------------------------------------------------------------------

 
